                                            Case 3:19-cv-05742-WHO Document 12 Filed 10/04/19 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        FRANCISCO NEGRETE, et al.,
                                   7                                                           Case No. 19-cv-05742-WHO
                                                          Plaintiffs,
                                   8
                                                    v.                                         CASE MANAGEMENT CONFERENCE
                                   9                                                           ORDER
                                        CITY OF OAKLAND, et al.,
                                  10
                                                          Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                               IT IS HEREBY ORDERED that, pursuant to Fed.R.Civ.P. 16(b) and Civil L. R. 16-10, a
                                  13

                                  14   Case Management Conference will be held in this case before the Honorable William H. Orrick on

                                  15   December 17, 2019 at 2:00 P.M. in Courtroom 2, 17th Floor, 450 Golden Gate Avenue, San

                                  16   Francisco, CA 94102. This conference shall be attended by lead trial counsel for parties who are
                                  17   represented. Parties who are proceeding without counsel must appear personally.
                                  18
                                       1.      Case Management Conference Requirements
                                  19
                                               a.        Plaintiffs shall serve copies of this Order at once on all parties to this action, and on
                                  20
                                                         any parties subsequently joined, in accordance with the provisions of Fed.R.Civ.P.
                                  21

                                  22                     4 and 5. Following service, plaintiffs shall file a certificate of service with the Clerk

                                  23                     of this Court.

                                  24           b.        Counsel are directed to confer in advance of the Case Management Conference.
                                  25
                                                         Not less than seven days before the conference, counsel shall file a joint case
                                  26
                                                         management statement in compliance with the Civil Local Rules and the Standing
                                  27
                                                         Order for All Judges of the Northern District of California. Failure to file a joint
                                  28
                                            Case 3:19-cv-05742-WHO Document 12 Filed 10/04/19 Page 2 of 5



                                                     statement shall be accompanied by a signed declaration setting forth the grounds
                                   1

                                   2                 for such failure. Failure to show good cause for such failure may subject the parties

                                   3                 to sanctions.

                                   4           c.    Each party shall be represented at the Case Management Conference by counsel
                                   5
                                                     prepared to address all of the matters referred to in this Order, and with authority to
                                   6
                                                     enter stipulations and make admissions pursuant to this Order.
                                   7
                                               d.    Any request to reschedule the above date should be made in writing, and by
                                   8
                                                     stipulation, if possible, not less than ten days before the conference date. Good
                                   9

                                  10                 cause must be shown.

                                  11           e.    At the Case Management Conference the parties should be prepared to address and
                                  12                 resolve the following: setting the date and the estimated length of the trial; setting
Northern District of California
 United States District Court




                                  13
                                                     the date for discovery cutoff; setting the date to designate experts and other
                                  14
                                                     witnesses; and setting the date for the pretrial conference.
                                  15
                                       2.      Telephonic Appearance Procedures for Case Management Conferences
                                  16

                                  17           a.    Although the Court prefers in-person appearances, the Court allows attorneys

                                  18                 whose offices are more than thirty miles from the Courthouse to appear for civil

                                  19                 Case Management Conferences (only) by telephone. No motion or other formal
                                  20                 request is required. Unless the parties propose a different procedure that the court
                                  21
                                                     authorizes, telephonic appearances are made through CourtCall, an independent
                                  22
                                                     conference-call company, pursuant to the procedures set forth in section 2b. If an
                                  23
                                                     individual schedules a telephonic appearance and then fails to respond to the call of
                                  24

                                  25                 a matter on calendar, the Court may pass the matter or may treat the failure to

                                  26                 respond as a failure to appear. Scheduling simultaneous telephonic appearances in

                                  27                 multiple courts does not excuse a failure to appear.
                                  28
                                               b.    SCHEDULING A TELEPHONIC APPEARANCE. Absent an emergency,
                                                                            2
                                       Case 3:19-cv-05742-WHO Document 12 Filed 10/04/19 Page 3 of 5



                                                telephone appearances should be arranged by calling CourtCall at (866) 582-6878
                                   1

                                   2            no later than 3:00 p.m. the court day prior to the hearing date.

                                   3      c.    PROCEDURE FOR TELEPHONIC APPEARANCE. Court Call will provide

                                   4            counsel with written confirmation of the telephonic appearance, and give counsel a
                                   5
                                                number to call to make the telephonic appearance. It is counsel’s responsibility to
                                   6
                                                dial into the call not later than 10 minutes prior to the scheduled hearing.
                                   7
                                                CourtCall does not place a call to counsel.
                                   8
                                                       The initial charge per participant for a CourtCall appearance is $30.00 for
                                   9

                                  10            the first 45 minutes you are connected. For each additional 15-minute increment the

                                  11            charge is $7.00. If you do not timely call and connect with the Court Call operator,
                                  12            you will be billed for the call, and the hearing may proceed in your absence.
Northern District of California
 United States District Court




                                  13
                                                       Telephonic appearances are connected directly with the courtroom’s public
                                  14
                                                address system and electronic recording equipment so that a normal record is
                                  15
                                                produced. To ensure the quality of the record, the use of mobile phones,
                                  16

                                  17            speakerphones, public telephone booths, or phones in other public places is

                                  18            discouraged except when completely unavoidable. Participants should be able to

                                  19            hear all parties without difficulty or echo.
                                  20                   At the time of your hearing, you may be in the listening mode initially, in
                                  21
                                                which case you will be able to hear the case before yours just as if you were in the
                                  22
                                                courtroom. After your call is connected to the courtroom, the Clerk will call the
                                  23
                                                case and request appearances. Each time you speak, you should identify yourself
                                  24

                                  25            for the record. The court's teleconferencing system allows more than one speaker to

                                  26            be heard; so the Judge can interrupt a speaker to ask a question or redirect the

                                  27            discussion. When the Judge informs the participants that the hearing is completed,
                                  28
                                                you may disconnect, and the next case will be called.
                                                                                 3
                                            Case 3:19-cv-05742-WHO Document 12 Filed 10/04/19 Page 4 of 5



                                       3.      Notice to Unrepresented (Pro Se) Parties in Non-Prisoner Cases
                                   1

                                   2           a.    Parties representing themselves should visit the link titled “If You Don’t Have a

                                   3                 Lawyer” on the Court’s homepage, www.cand.uscourts.gov. The link discusses the

                                   4                 Court’s “Legal Help Center” for unrepresented parties. In San Francisco, the Legal
                                   5
                                                     Help Center is located on the 15th Floor, Room 2796, of the courthouse at 450
                                   6
                                                     Golden Gate Avenue. In Oakland, the Legal Help Center is located on the 4th
                                   7
                                                     Floor, Room 470S, of the courthouse at 1301 Clay Street. To make an appointment
                                   8
                                                     for San Francisco or Oakland, call 415-782-8982.
                                   9

                                  10           b.    If you are representing yourself and you have not been granted leave to proceed in
                                  11
                                                     forma pauperis (IFP) by the Court, you must comply with the service requirements of
                                  12
Northern District of California




                                                     Rule 4 of the Federal Rules of Civil Procedure, as set forth below. Failure to follow the
 United States District Court




                                  13
                                                     procedures may result, under Rule 4(m), in dismissal of your case:
                                  14
                                                     (i)     It is your responsibility to obtain a valid summons from the clerk and to effect
                                  15
                                                             service of the summons and complaint on all defendants in accordance with
                                  16

                                  17                         Rule 4 of the Federal Rules of Civil Procedure. If you have named the United

                                  18                         States government, a federal agency, a federal official or a federal employee as

                                  19                         a defendant, you must comply with the special requirements of Rule 4(i).
                                  20                 (ii)    Service may be affected by any person who is not a party and who is at least 18
                                  21
                                                             years of age, which means that you, as a party, may not affect service. If
                                  22
                                                             service of the summons and complaint is not made upon a defendant within 90
                                  23
                                                             days after the filing of the complaint, your action will, under Rule 4(m), be
                                  24
                                                             dismissed as to that defendant.
                                  25
                                                     (iii)   Within 95 days after the filing of the complaint, you must file proof of service
                                  26
                                  27                         indicating which defendants were served within the 90 days allowed under

                                  28                         Rule 4(m) and showing, in accordance with Rule 4(i), how each of those

                                                                                         4
                                         Case 3:19-cv-05742-WHO Document 12 Filed 10/04/19 Page 5 of 5



                                                           defendants was served (for example, by attaching appropriate certificates of
                                   1
                                                           service). You must also show cause why a defendant not served within the 90
                                   2

                                   3                       days allowed under Rule 4(m) should not be dismissed without prejudice.

                                   4                (iv)   Failure to do these things within the designated time will result in the dismissal

                                   5                       of your case under Rule 4(m) and Rule 41(b).
                                   6
                                       Dated: October 4, 2019
                                   7
                                                                                      ______________________________________
                                   8                                                  WILLIAM H. ORRICK
                                                                                      United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       5
